Title: To John Adams from George H. Richards, 15 December 1818
From: Richards, George H.
To: Adams, John


				
					Sir.
					New London Connecticut Decbr. 15th Sat 1818.
				
				It has long been a favourite object of my literary ambition to become the biographer of yourself and a few other the great & eminent men of our country. The varied scenes which have passed in review since you came upon the stage, & the important part you have acted in that novel & splendid drama which has been exhibited in the theatre of the new world, have created a public interest in your private memoirs, whilst but little leisure can have been afforded you for their compilation. This task should not be left unexecuted. Our national is so interwoven with your personal history as, in a degree, to be inseparable. The present and future ages have claims which should not be refused; and justice to the merits of  your own fame & to the veracity of History enforces the demand.Under these circumstances, as well from a sense of public duty as from an admiration of the virtues & talents of the subject of the memoir, I venture to offer my services to execute the task, if it be not already confided to abler hands.Of the delicacy & responsibility of such a work, I am not insensible, and that it may not be entrusted to any man without satisfactory testimonials of character, education & ability. Such testimonials shall be produced as soon as it is ascertained that the services here offered will be acceptable.To render these services, it would be necessary to have access to all those papers, whether of a public or private nature, which you might think calculated to reflect light upon any events of your life; and to improve these papers I should be ready either to examine them at your residence, or to have them transmitted to me at this place.From the conditions on which the offer of my services on this subject is made, I trust, Sir, you will not deem it presumptuous; but will accept, as an apology, the assurance of those sentiments of profound respect / with which I have the honour to be / Your Ob. Sert. 
				
					Geo. H. Richards.
				
				
			